UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number:000-53639 SAGE FUND LIMITED PARTNERSHIP Organized in Maryland IRS Employer Identification No.:52-1937296 c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200, Rockville, Maryland 20850 (240) 631-9808 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated fileroAccelerated filer oNon-accelerated filerxSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Part I:Financial Information Item 1.Financial Statements Sage Fund Limited Partnership Statements of Financial Condition March 31, 2010 (Unaudited) and December 31, 2009 (Audited) March 31, December 31, Assets Equity in broker trading accounts Cash $ $ Net unrealized gain on open futures contracts Interest receivable Deposits with broker Cash and cash equivalents Government sponsored enterprise notes, at fair value — General Partner 1% allocation receivable — Total assets $ $ Liabilities and Partners’ Capital (Net Asset Value) Liabilities Administrative expenses payable - General Partner $ $ Commissions and other trading fees payable on open contracts General Partner management fee payable General Partner 1% allocation payable — Trading Advisor management fee payable Selling Agent fees payable - General Partner Redemptions payable Subscriptions received in advance Total liabilities Partners’ Capital (Net Asset Value) Class A Interests – 28,853.1045 units and 28,805.7820 units outstanding at March 31, 2010 and December 31, 2009, respectively Total liabilities and partners’ capital (net asset value) $ $ The accompanying notes are an integral part of these financial statements. 1 Sage Fund Limited Partnership Condensed Schedule of Investments March 31, 2010 (Unaudited) Description Fair Value % of
